DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed 09/10/2021.

Claims 1 and 8-26 are currently pending. Claims 2-7 have been cancelled. Claims 21-26 have been added. Claims 1, 15, and 20 have been amended. Claims 1, 15, and 20 are independent Claims. 

Information Disclosure Statement



2.        The Applicant’s Information Disclosure Statement filed 09/20/2021 has been received, entered into the record, and considered. 


Claim Rejections - 35 USC § 103

3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1 and 8-26 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Pilskalns (US 20040210386 A1) in view of Bliss et al. (US 20100106801).

The Pilskalns reference was cited by Applicant in the IDS filed 09/20/2021.

As to Claim 1:
Pilskalns teaches a computing device, comprising: a logic machine; and a storage machine holding instructions that when executed by the logic machine (the processing functionality 200 includes various kinds of memory, such as RAM 202 and ROM 204. The processing functionality 200 also includes a controller 206. The controller 206 can represent one or more central processing units (CPUs) or some other type of processing engine. The processing functionality 200 can perform various operations identified above when the controller 206 executes instructions that are stored in the memories; paragraph 0064 and Fig.2) cause the logic machine to: 

associate a note with location data defining a geographic location, where the note is a computer file (the annotation module 122 can associate an object with a defined location within a map. The annotation module 122 can perform this task by linking the object to a defined X-Y position in the coordinate system of the map. In one implementation, this linking is performed by allowing the user to manually point to a location in the map. In another implementation, the object may already have position information associated therewith, such as in the case of a digital photograph that may incorporate GPS data that describes the location where the photograph was taken. In the latter case, the annotation module 122 can include a conversion module (not shown) which converts various ways of representing position information into a standard representation of position. This provision effectively allows different sources of geographic information to be combined together, such as by allowing an object with an X-Y position specified using a first coordinate system to be placed on a map that is structured using a second coordinate system; paragraph 0047); and

associate the note with an annotation displayable on a map, where the annotation is associated with a location parameter defining a map location at which the annotation is displayable on the map, the map location corresponding to the geographic location associated with the note (an annotation section 310 of the user interface 300 allows the user to attach different types of objects to the map 304, including, but not limited to: path-type objects; alphanumeric label-type objects; iconic label-type objects; image-type objects; media-type objects (audio, video, etc.); web link-type objects; document-type objects; RSS fed link-type objects; additional map information, and so on. More specifically, the annotation section 310 is implemented as a graphical toolbar that includes separate commands. The separate commands allow the user to link different respective objects to the map 304. In other words, if a user wishes to link a specific kind of object to the map 304, the user activates a corresponding command in the annotation section 310…The user can then activate an appropriate command within the annotation section 310. For instance, if the user has uploaded a document-type object, the user can activate a "Doc" command within the annotation section 310 to link this object to the map 304. The MPF 102' then links the selected object to the selected location on the map 304. In the example of FIG. 3, the visible item 306 represents a document-type object in the map 304; paragraphs 0076-0077); and

in response to user input direct to the annotation, open the note is an application external to the map (the user can then activate an appropriate command within the annotation section 310. For instance, if the user has uploaded a document-type object, the user can activate a "Doc" command within the annotation section 310 to link this object to the map 304. The MPF 102' then links the selected object to the selected location on the map 304. In the example of FIG. 3, the visible item 306 represents a document-type object in the map 304. The user may activate the document-type object by clicking on the visible item 306; paragraph 0077).

Pilskalns, however, does not specifically teach the following limitation:

Bliss teaches provide a notification corresponding to the note based on the computing device being located within a threshold distance of the geographic location (event 122 markers that will be shown in an area of the map adjacent to the currently displayed map section … the system may generate a map of an area within a five mile radius of the user; any event 122 or contact 118 marker outside that area may not appear on the screen … a device may monitor its location and alert a user when a place of interest is nearby. For example, when a user approaches a relevant location (e.g., a home or business) the device may initiate an auditory (e.g., a voice reminder) or tactile (e.g., vibration) indicator to notify the user that the place of interest is close … a user may specify that the device should provide a verbal reminder and an appropriate map icon when a selected movie is 15 minutes from show time and a theatre showing the movie is within 10 miles; paragraphs 0037-0043).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pilskalns with Bliss because it would have provided the enhanced capability for incorporating personal data into electronic displays.
As to Claim 8:
Pilskalns teaches the annotation is associated with an orientation parameter defining one of a plurality of annotation rotation behaviors for when the annotation is displayed on the map, the plurality of annotation rotation behaviors including an orientation-dependent behavior and an orientation-agnostic behavior (paragraphs 0048-0050).


As to Claim 9:
Pilskalns teaches the orientation parameter associates the orientation-dependent behavior with an annotation pivot point around which, when the annotation is displayed on the map, the annotation rotates as an orientation of the map changes relative to a display on which the annotation is displayed (paragraphs 0048-0050).As to Claim 10:
Pilskalns teaches the annotation is associated with a context parameter defining one or more computing device contexts with which the annotation is displayed on the map (paragraphs 0126-0129).As to Claim 11:
Pilskalns teaches the location parameter further defines a particular step in a multi-step set of navigation directions, and the annotation is displayed on the map when the particular step is selected (paragraphs 0126-0129).As to Claim 12:
Pilskalns teaches the annotation is associated with a zoom parameter defining, when the annotation is displayed on the map, one or more map zoom levels at which the annotation is displayed on the map (paragraphs 0053-0054 and 0093).

As to Claim 13:
Pilskalns teaches the annotation is associated with a different map location based on receiving a relocation input at the annotation while the annotation is displayed on the map (paragraphs 0115-0117).
As to Claim 14:
Pilskalns teaches does not specifically teach,  Bliss teaches a notification parameter associated with the note defines one or more computing device contexts with which the notification is provided (paragraphs 0037-0043).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pilskalns with Bliss because it would have provided the enhanced capability for incorporating personal data into electronic displays.

As to Claims 15-19:
Refer to the discussion of Claims 1, 12, 10, 8, and 9 above, respectively, for rejections. Claims 15-19 are the same as Claims 1, 12, 10, 8, and 9, except Claims 15-19 are method Claims and Claims 1, 12, 10, 8, and 9 are computing device Claims.

As to Claim 20:
The rejection of Claim 1 above is incorporated herein in full. Pilskalns further teaches the use of a display (a display monitor or like device, which presents a graphical user interface (GUI) 216 to the user. The GUI 216 provides map-related information to the user and also allows the user to enter map-related input selections; paragraph 0065).

As to Claim 21:
Pilskalns teaches associate a second note with location data defining a second geographic location, and where the second note is text entered by a user of the computing device (paragraphs 0092-0093).
As to Claim 22:
Pilskalns teaches associate a second note with location data defining a second geographic location, and where the second note is a freeform ink line drawn on the map (paragraphs 0092-0093).
As to Claim 23:
Pilskalns teaches the annotation is associated with a context parameter defining one or more computing device contexts with which the annotation is displayed on the map (paragraphs 0126-0129). 
 As to Claim 24:
Pilskalns teaches the location parameter further defines a particular step in a multi-step set of navigation directions, and the annotation is displayed on the map when the particular step is selected (paragraphs 0126-0129).
As to Claim 25:
Pilskalns teaches the annotation is associated with a zoom parameter defining, when the annotation is displayed on the map, one or more map zoom levels at which the annotation is displayed on the map (paragraphs 0053-0054 and 0093).
As to Claim 26:
Pilskalns teaches does not specifically teach,  Bliss teaches a notification parameter associated with the note defines one or more computing device contexts with which the notification is provided (paragraphs 0037-0043).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pilskalns with Bliss because it would have provided the enhanced capability for incorporating personal data into electronic displays.

Conclusion


4.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.



Response to Arguments


5.	Applicant's arguments filed 09/10/2021 have been considered but are moot in 
view of the new ground(s) of rejection.

	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/20/2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.





Contact information

6.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176